Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yang et al 6,042,754 (see col. 3, line 64 through col. 4, line 8).
Yang et al discloses a molded thermoplastic optical element that does not differ in any patentable way from that claimed in instant claim 24.  Note that the patentability of product by process claims depends on the structural characteristics of the product, not the method by which it is made.  
2.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional cited art teaches different methods of compression molding or injection molding lenses.  Spector et al, Greshes and Riebel et al are cited on the international search report.  However, none of these references individually or collectively render obvious the aspect of providing an assembly of one or more rings that hold one or more sandwiched front and back glass molds, inserting a thermoplastic material between the molds and then positioning the assembly between platens of a hydraulic press whereupon the assembly is heated, compressed and then cooled whereupon thermoplastic optical elements are then removed from the assembly.   

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742